
	
		II
		109th CONGRESS
		2d Session
		S. 3890
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2006
			Mr. Harkin (for himself,
			 Mr. Lugar, Mr.
			 Durbin, Mr. Hagel, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To enhance and improve the energy security of the United
		  States, expand economic development, increase agricultural income, and improve
		  environmental quality by reauthorizing and improving the renewable energy
		  systems and energy efficiency improvements program of the Department of
		  Agriculture through fiscal year 2012, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Energy for America Act of
			 2006.
		2.FindingsCongress finds that—
			(1)rising energy
			 costs and uncertain long term energy supplies threaten to undermine the growth
			 of the United States economy;
			(2)since 2003, fuel
			 and fertilizer costs have nearly doubled for agricultural producers;
			(3)there are
			 continuing and increasing risks to the energy security of the United
			 States;
			(4)having an
			 affordable, reliable, and plentiful energy supply will strengthen the United
			 States economy and improve domestic energy security;
			(5)the agricultural
			 sector can provide a significant source of clean, sustainable energy for the
			 United States that can reduce the dependence of the United States on imported
			 energy and lower energy costs for all people of the United States;
			(6)agriculture-based
			 energy—
				(A)boosts rural
			 economic development;
				(B)increases
			 farm-based income;
				(C)creates
			 manufacturing, construction, and service jobs;
				(D)expands economic
			 opportunity for all people; and
				(E)improves
			 environmental quality;
				(7)it is a goal of
			 this Act to help the agricultural sector to provide at least 25 percent of the
			 energy consumed in the United States by calendar year 2025;
			(8)expanding
			 agriculture-based renewable energy resources (including wind, solar, and
			 geothermal energy, ethanol, and biodiesel) and improving energy efficiency will
			 help to achieve that goal;
			(9)section 9006 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) established
			 the renewable energy systems and energy efficiency improvements program, which
			 is the first agricultural program to catalyze broad renewable energy and energy
			 efficiency measures for the agricultural and rural business sectors;
			(10)since
			 establishment, the program has been a strong success, providing during the
			 first 3 years of the program nearly $64,000,000 in grants and loan guarantees
			 for 412 renewable energy and energy efficiency projects in 37 States, which
			 leveraged approximately $699,000,000 in additional investments in farms and
			 rural communities;
			(11)projects
			 assisted by the grants and loan guarantees will—
				(A)produce or save
			 more than 17,000,000,000,000 British thermal units of energy each year in the
			 form of fuel, electricity, thermal energy, and energy efficiency;
				(B)produce
			 124,000,000 gallons of ethanol and biodiesel fuel annually; and
				(C)reduce carbon
			 dioxide emissions by more than 4,000,000 tons annually; and
				(12)applications for
			 assistance under the program—
				(A)in 2003, nearly
			 matched the available funding for the program;
				(B)in 2004, were
			 nearly twice the available funding for the program; and
				(C)in 2005 and 2006,
			 were nearly triple the available funding for the program.
				3.Rural Energy for
			 America ProgramSection 9006
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is
			 amended—
			(1)by striking the
			 section designation and heading and inserting the following:
				
					9006.Rural Energy
				for America
				Program
					;
			(2)in subsection
			 (a)—
				(A)by inserting
			 , and issue rebates, after grants; and
				(B)by inserting
			 rural school districts, after ranchers,.
				(3)by striking
			 subsection (f);
			(4)by redesignating
			 subsection (e) as subsection (h);
			(5)by inserting
			 after subsection (d) the following:
				
					(e)Production-based
				incentive in lieu of grant
						(1)In
				generalIn addition to the authority under subsection (a), to
				encourage the production of electricity from renewable energy systems, the
				Secretary shall, on the request of an eligible applicant under this section,
				make production-based payments to the applicant in lieu of a grant.
						(2)ContingencyPayments
				under paragraph (1) shall be contingent on documented energy production and
				sales from the renewable energy system to a third party.
						(3)LimitationThe
				total net present value of a production-based incentive may not exceed the
				lower of—
							(A)25 percent of the
				eligible project costs; and
							(B)any other limits
				that the Secretary establishes by rule or guidance.
							(f)Feasibility
				studies
						(1)In
				generalThe Secretary may provide assistance to eligible
				applicants to conduct feasibility studies of projects for which assistance may
				be provided under this section.
						(2)LimitationThe
				Secretary shall use not more than 10 percent of funds made available to carry
				out this section to provide assistance described in paragraph (1).
						(3)CriteriaThe
				Secretary shall, by regulation, establish criteria for the receipt of
				assistance under this subsection.
						(4)Avoidance of
				duplicative assistanceAn applicant that receives assistance to
				carry out a feasibility study for a project under this subsection shall not be
				eligible for assistance to carry out a feasibility study for the project under
				any other provision of Federal law.
						(5)Matching
				fundsA recipient of funds under this subsection shall contribute
				an amount of non-Federal funds that is at least equal to 75 percent of the
				amount of Federal funds received.
						(g)Rebate
				program
						(1)In
				generalThe Secretary shall make competitive grants to eligible
				entities to provide rebates for farmers, ranchers, rural school districts, and
				rural small businesses to purchase renewable energy systems and make energy
				efficiency improvements.
						(2)Eligible
				entitiesTo be eligible to receive a grant under paragraph (1),
				an entity shall be—
							(A)a State energy or
				agriculture office;
							(B)a nonprofit
				State-based energy efficiency or renewable energy organization that uses public
				funds provided directly or under contract with a State agency;
							(C)any other
				nonprofit organization with a demonstrated ability to administer a State-wide
				energy efficiency or renewable energy rebate program; or
							(D)a consortium of
				entities described in subparagraphs (A) through (C).
							(3)Merit
				review
							(A)In
				generalThe Secretary shall establish a merit review process to
				review applications for grants under paragraph (1) that uses the expertise of
				the Department of Agriculture, other Federal and State agencies, and
				non-governmental organizations.
							(B)RequirementsIn
				reviewing the application of an eligible entity to receive a grant under
				paragraph (1), the Secretary shall consider—
								(i)the experience
				and expertise of the entity in establishing and administering a State-wide
				clean energy rebate program;
								(ii)the annual
				projected energy savings or production increases resulting from the proposed
				program;
								(iii)the
				environmental benefits resulting from the proposed program; and
								(iv)other
				appropriate factors, as determined by the Secretary.
								(4)Maintenance of
				effortAn entity that receives a grant under paragraph (1) shall
				provide assurances to the Secretary that funds provided to the entity under
				this subsection will be used to supplement, not to supplant, the amount of
				Federal, State, and local funds otherwise expended for rebate programs.
						(5)Rebate
				amountThe amount of a rebate provided from a grant under this
				subsection shall not exceed the lower of—
							(A)$10,000;
				or
							(B)50 percent of the
				cost incurred to purchase a renewable energy system or an energy efficiency
				improvement.
							;
				and
			(6)by adding at the
			 end the following:
				
					(i)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall make
				available to carry out this section—
						(1)$60,000,000 for
				fiscal year 2008, to remain available until expended, of which not more than
				$12,000,000 shall be used to carry out subsection (g);
						(2)$90,000,000 for
				fiscal year 2009, to remain available until expended, of which not more than
				$18,000,000 shall be used to carry out subsection (g);
						(3)$130,000,000 for
				fiscal year 2010, to remain available until expended, of which not more than
				$26,000,000 shall be used to carry out subsection (g);
						(4)$180,000,000 for
				fiscal year 2011, to remain available until expended, of which not more than
				$36,000,000 shall be used to carry out subsection (g); and
						(5)$250,000,000 for
				fiscal year 2012, to remain available until expended, of which not more than
				$50,000,000 shall be used to carry out subsection
				(g).
						.
			4.Sense of the
			 Senate on a direct loan program in section 9006It is the sense of the Senate that—
			(1)as authorized by section 9006 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8106), the Secretary of
			 Agriculture should implement a direct loan program to complement the grants
			 provided under that section; and
			(2)as appropriate, the Secretary should model
			 the direct loan program on the loan program established under section 503 of
			 the Small Business Investment Act of 1958 (15 U.S.C. 697).
			
